 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      NO. 19-01503MJ-001
10                Plaintiff,                        MATERIAL WITNESS ORDER OF
                                                    DETENTION
11   v.
12   Guillermo Isidro Magana-Arias,
13                Defendant.
14
15         Defendant, Guillermo Isidro Magana-Arias, having been charged in the District of
16   Arizona with a violation of Count One of Title 8 United States Code              Section
17   1324(a)(1)(A)(ii) and the Magistrate Judge having determined from the affidavit of the
18   Department of Homeland Security Customs and Border Protection filed in this case, the
19   following persons can provide testimony that is material to the offense(s) alleged in the
20   complaint:
21                                 Mauricio Salazar-Betancourt
22                                  Marcelino Olivera-Moreno
23         The Magistrate Judge finds that it may become impracticable to secure the
24   presence of the witness(es) by subpoena in further proceedings because they are not in
25   the United States legally and have no legal residence or employment in this Country.
26         IT IS ORDERED that the witness(es) shall be detained pursuant to 18 USC ' 3144
27   in a corrections facility separate, to the extent practicable, from persons awaiting or
28   serving sentences or being held in custody pending appeal. The witness(es) shall be
 1   afforded a reasonable opportunity for private consultation with counsel.
 2
 3         Dated this 27th day of June, 2019.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
